DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 7-9 are objected to because of the following informalities: replace “its” in claim 1, line 8, “it” in claim 7, line 2, “it” in claim 8, line 3, and “it” in claim 9, line 3 with the correct claimed limitation for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the perimetral extension" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the deformable bag" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al. 4,919,312.
	Beard et al. disclose a device (10) for dispensing a fluid substance, which comprises a pressurized container (12) associated with a dispensing valve (26), the valve having a supply conduit (19) and a stem (27) having a cavity (29) through which the fluid substance is dispensed, a chamber (23), housed inside the container, and arranged so as to surround at least a part of a body (18) of the valve, the chamber being delimited by a deformable wall (13) and at least one part of the body, the valve being of the three-way type, configured so that when the stem is in a first position, its cavity is isolated from the supply conduit and from the chamber while the supply conduit is in communication with the chamber, wherein, when the stem is in a second position, the cavity is in communication only with the chamber, and wherein, when the stem is in a third position, the cavity of the stem is in communication at least with the supply .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. 4,919,312 in view of Hayes 3,770,170.
	Beard et al. have taught all the features of the claimed invention except that the dispensing cap providing at least one part to limit the travel of the stem. Hayes teaches the use of a cap (30) with at least one part (66) for limiting travel (col. 4, ll. 11-51).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Hayes’ at least one part onto the dispensing cap of Beard et al., in order to prevent the cap from actuating accidentally.
Allowable Subject Matter
s 2-3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754